Citation Nr: 1646385	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a back disability.   


REMAND

The Veteran asserts that service connection for a lumbosacral spine disability, to include spondylolysis and degenerative disc disease, is warranted as those disabilities were incurred secondary to service-connected knee disabilities.  

Service connection will be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Service connection will also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Service connection will also be granted where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right medial meniscus internal derangement, left knee lateral bursitis, bilateral hearing loss, and tinnitus.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been provided a VA spine examination which addresses the relationship, if any, between a service-connected left knee disability and lumbosacral spine disabilities.  A June 2009 VA spine examination was completed prior to the December 2009 award of service connection for left knee lateral bursitis.  Therefore, further examination is necessary.  

Clinical documentation dated after January 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of lumbosacral spine disabilities after January 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran provided after January 2012.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of lumbosacral spine disabilities and any relationship to active service or to service-connected disabilities.  The examiner must review the claim file and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbosacral spine disability had its onset during active service or is related to any incident of service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbosacral spine disability is due to or the result of service-connected bilateral knee disabilities?

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbosacral spine disability has been aggravated (increased in severity beyond the natural progress of the disorder) due to service-connected bilateral knee disabilities?

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


